                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 HUEY MIN LEE,                                   )   3:18-CV-01478 (KAD)
      Plaintiff,                                 )
                                                 )
        v.                                       )
                                                 )
 GEORGE GARDNER,                                 )
     Defendant.                                  )   APRIL 14, 2020

                       MEMORANDUM OF DECISION
         RE: MOTION FOR JUDGMENT ON THE PLEADINGS (ECF NO. 114)

Kari A. Dooley, United States District Judge

       Pending before the Court is the Motion for Judgment on the Pleadings filed by defendant

George Gardner (“Gardner”). For the reasons set forth herein, the motion is GRANTED.

Background

       The Court presumes the party’s familiarity with the allegations in the Complaint and the

procedural history of this case. See generally Lee v. Driscoll, No. 3:18-cv-01478 (KAD), 2019

WL 4450679, ECF No. 98 (D. Conn. Sept. 17, 2019) (ruling on motion to dismiss). In brief, the

plaintiff, Huey Min Lee, (“Lee”) is the owner of a family residence in Norwich, Connecticut (the

“Property”). (Compl. at ¶ 25, ECF No. 1.) Lee leased the Property to a third party (the “tenant”)

beginning on March 1, 2015. (Id.) In September of 2015, the tenant filed a complaint with the

City of Norwich (“Norwich”) concerning the Property. (Id. at ¶ 26.) In response to that complaint,

defendant Gardner, a building code enforcement officer for Norwich, conducted two inspections

of the Property and cited fifteen violations of the Norwich Property Maintenance Code (the

“Code”). (Id.) Gardner issued notices to Lee for the violations on September 9, 2015 and

September 24, 2015. (Id. at ¶ 27.) On November 2, 2015, Gardner issued three separate citations,

which listed a total of fourteen violations of the Code and imposed a total fine of $700. (Id. at ¶
29.) Those citations ultimately resulted in a judgment being entered in favor of the City of Norwich

in the amount of $708 and a judgment lien in that amount being recorded against the Property. (Id.

at ¶¶ 47, 55.)

        On August 31, 2018, Lee commenced the instant action against multiple defendants, all of

whom were involved in some fashion in the imposition and adjudication of the fine or the

associated judgment and judgment lien. On September 17, 2019, the Court dismissed all counts

in the Complaint except Count Two. In Count Two, Lee asserts a substantive due process claim

pursuant to 42 U.S.C. § 1983. Specifically, Lee contends that Gardner’s inspections of the

Property and issuance of citations afterwards interfered with her constitutionally protected

property rights. On November 7, 2019, Gardner filed an answer to the Complaint. As relevant to

the instant motion, Gardner asserted qualified immunity and failure to state a claim upon which

relief can be granted as affirmative defenses. (ECF No. 101 at 6.) On December 11, 2019, Gardner

filed the instant motion for judgment on the pleadings. Lee filed her opposition on December 31,

2019.1 Gardner filed his reply on January 3, 2020.

Legal Standard

        Rule 12(c) of the Federal Rules of Civil Procedure provides: “After the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the pleadings.”

“The standard for granting a Rule 12(c) motion for judgment on the pleadings is identical to that

of a Rule 12(b)(6) motion for failure to state a claim. In both postures, the district court must

accept all allegations in the complaint as true and draw all inferences in the non-moving party’s

favor. The court will not dismiss the case unless it is satisfied that the complaint cannot state any


         1
           Lee’s opposition does not address the substantive arguments made by Gardner. Her objection is largely
procedural in nature and includes that Gardner should not be permitted to proceed by way of Rule 12(c) for several
reasons. The Court is not persuaded by Lee’s arguments; Gardner’s motion is permitted under the Federal Rules of
Civil Procedure.


                                                        2
set of facts that would entitle him to relief.” Patel v. Contemporary Classics of Beverly Hills, 259

F.3d 123, 126 (2d Cir. 2001) (citations omitted). However, in deciding a Rule 12(c) motion, the

court considers not only the complaint, but also “the answer, any written documents attached to

them, and any matter of which the court can take judicial notice for the factual background of the

case.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (citation omitted;

internal quotation marks omitted).

Discussion

       Gardner argues that he is entitled to a judgment on the pleadings as to Count Two because

(1) Lee has failed to allege a plausible substantive due process claim for interference with property

rights and (2) he is entitled to qualified immunity.

       As previously indicated, Lee’s substantive due process claim arises out of Gardner’s

inspections of the Property and issuance of citations. The Second Circuit Court of Appeals “has

recognized that the substantive component of the Fourteenth Amendment’s Due Process Clause

forbids the government from burdening, in a constitutionally arbitrary way, an individual’s

property rights.” O’Connor v. Pierson, 426 F.3d 187, 204 (2d Cir. 2005); see also Lingle v.

Chevron U.S.A. Inc., 544 U.S. 528, 543 (2005) (suggesting that government action impairing a

property right could be “so arbitrary as to violate due process”). To plead a plausible substantive

due process claim, a plaintiff must allege facts establishing (1) a cognizable property interest (2)

that was invaded (3) in an arbitrary and irrational manner. TZ Manor, LLC v. Daines, 503 Fed.

Appx. 82, 84 (2d Cir. 2012) (summary order); O’Mara v. Town of Wappinger, 485 F.3d 693, 700

(2d Cir. 2007); see also O’Connor, 426 F.3d at 200 n.6 (noting that substantive due process “is the

right to be free of arbitrary government action that infringes a protected right”). Importantly,

substantive standards of the due process clause require “conduct that is so outrageously arbitrary




                                                  3
as to constitute a gross abuse of governmental authority.” Natale v. Town of Ridgefield, 170 F.3d

258, 259 (2d Cir. 1999). Conduct that is “merely incorrect or ill-advised” is insufficient to give

rise to a substantive due process violation. Ferran v. Town of Nassau, 471 F.3d 363, 369–70 (2d

Cir. 2006) (citation omitted; internal quotation marks omitted). The Fourteenth Amendment is not

a “font of tort law.” Pena v. Deprisco, 432 F.3d 98, 112 (2d Cir. 2005) (quoting Lewis v. City of

Sacramento, 523 U.S. 833, 848 (1998)). “It does not provide a comprehensive scheme for

determining the propriety of official conduct or render all official misconduct actionable.” Pena,

432 F.3d at 112.

       Here, Lee has alleged a property interest in the Property, but she has not plausibly alleged

that Gardner interfered with her property rights or that he did so in an arbitrary and irrational

manner. Lee contends that Gardner “trespassed [on] [her] property for unauthorized inspections.”

(Compl. at ¶ 75.) But, as Lee acknowledges, at the time of inspections she was leasing the Property

to the tenant who had lawful possession of the Property, and Gardner inspected the Property in

response to a complaint made by the tenant. (Compl. at ¶¶ 25–26, 70.) Although Lee disputes the

validity of the tenant’s complaint, Gardner’s inspections cannot constitute a trespass when they

were undertaken in response to the tenant’s complaint. See State v. Schaffel, 4 Conn. Cir. Ct. 234,

248 (1966) (rejecting defendant’s argument that city housing inspectors were trespassers where

the inspectors “entered the leased apartment in response to a reported telephoned complaint

initiated by a tenant”). Moreover, even if Gardner’s inspections constituted a trespass, Lee, as a

landlord, “cannot complain of tortious acts committed by a third person against the possessory

rights of [her] tenants.” Chapel-High Corp. v. Cavallaro, 141 Conn. 407, 412 (Conn. 1954).

Finally, even if Gardner’s inspections or his issuance of citations interfered with or infringed Lee’s

property rights, Lee has not plausibly alleged that this conduct is “so outrageously arbitrary as to




                                                  4
constitute a gross abuse of governmental authority.” Natale, 170 F.3d at 259. Nor has she

plausible alleged that it is “conscience-shocking” or “oppressive in the constitutional sense.”

Ferran, 471 F.3d at 370 (citation omitted; internal quotation marks omitted). For all of these

reasons, Lee has failed to allege a plausible substantive due process violation.

       Even if the Court were to conclude that Lee has stated a plausible substantive due process

violation, however, the Court would also conclude that Gardner is entitled to qualified immunity.

“Qualified immunity protects officials from liability for civil damages as long as their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known. When a defendant invokes qualified immunity, courts consider whether the

plaintiff has shown (1) that the [defendant] violated a statutory or constitutional right, and (2) that

the right was clearly established at the time of the challenged conduct. A right is clearly established

only if its contours are sufficiently clear that a reasonable official would understand that what he

is doing violates that right. Courts have discretion to decide the order in which they consider

whether the officers violated a federal right and whether the right was clearly established.”

Muschette on Behalf of A.M. v. Gionfriddo, 910 F.3d 65, 69 (2d Cir. 2018) (citations omitted;

internal quotation marks omitted).

       As discussed above, Lee has not alleged a plausible substantive due process violation.

Setting that aside, the allegations in the Complaint, when construed in a light most favorable to

Lee, do not demonstrate that Gardner violated a right that was clearly established at the time of his

inspections. The Court is aware of no authority, and Lee has not cited any, that stands for the

proposition, or clearly establishes, that it is unconstitutional for a town’s building code

enforcement officer to respond to and investigate a tenant’s complaint about the building in which




                                                  5
he resides and to issue notices regarding any violations he discovers.2 As a result, Gardner is

entitled to qualified immunity as to Count Two.

Conclusion

         For the reasons set forth herein, the Motion for Judgment on the Pleadings [ECF No. 114]

is GRANTED. Because there are no remaining claims in the Complaint, the Clerk of Court is

directed to close this matter.

         SO ORDERED at Bridgeport, Connecticut, this 14th day of April 2020.


                                                       /s/ Kari A. Dooley
                                                      KARI A. DOOLEY
                                                      UNITED STATES DISTRICT JUDGE




         2
           The Court recognizes that Lee disputes Gardner’s authority, as a matter of state statutory law, to conduct
the inspections and issue citations. The question before the Court in the context of qualified immunity, however, is
one of constitutional law. As a result, Lee’s novel statutory argument does not undermine Gardner’s qualified
immunity defense.


                                                         6
